MEMORANDUM OPINION
BUSSEY, Judge:
This is an appeal by Tommy Lee Murrell, hereinafter referred to as defendant, from the order of the District Court of Oklahoma County revoking the order suspending judgment and sentence in Oklahoma County District Court Case No. CRF-69-3020 (Failure to Return Rented Property), and although no appeal was perfected from the Order revoking the order suspending judgment and sentence in Oklahoma County District Court Case No. CRF-69-1163 (Obtaining Money by Bogus Checks), the issue here presented is determinative of the validity of the order entered by the trial court in Case No. CRF-69-1163.
From the record it appears that defendant appeared and entered pleas of guilty and was sentenced by the court to serve two years in the state penitentiary, said sentences to run concurrently. Thereafter, an application to revoke the Order suspending judgment and sentence was filed by the District Attorney and on the 12th day of February, 1970, a hearing was held thereon at which time defendant was represented by counsel. During said hearing the defendant admitted carrying in his automobile a pistol.
Carrying a Concealed Weapon After Former Conviction of a Felony is a violation of the statutes of the State of Oklahoma and a violation of the terms of his suspended sentence. The defendant’s admission, coupled with the finding of the trial court, that he had violated the terms of his suspended sentences amply support the verdict of the trial court revoking the Order suspending the sentence in Oklahoma County District Court Case No. CRF-69-3020. Such finding also supports the Order revoking the order suspending the sentence in Oklahoma County District Court Case No. CRF-69-1163.
It appearing to the Court that the evidence amply supports the Order of the *345court revoking the judgment and sentence entered in Oklahoma County District Court Case No. CRF-69-3020, and that this appeal is wholly without merit, the order revoking the order suspending the judgment and sentence in Oklahoma County District Court Case No. CRF — 69—3020, is affirmed.
BRETT, P. J., and NIX, J., concur.